NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BOEMAR ANGEL ROBLERO-GUZMAN,                    No.    17-71078

                Petitioner,                     Agency No. A205-721-491

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Boemar Angel Roblero-Guzman, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence the agency’s factual findings. Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We review de novo due process

claims in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir.

2014). We deny the petition for review.

      As to asylum and withholding of removal, the agency did not err in finding

that Roblero-Guzman’s social group of perceived wealthy returnees is not

cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular group, “[t]he applicant must ‘establish that

the group is (1) composed of members who share a common immutable

characteristic, (2) defined with particularity, and (3) socially distinct within the

society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA

2014))); see also Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1229 (9th Cir. 2016)

(concluding that “imputed wealthy Americans” returning to Mexico does not

constitute a particular social group). Roblero-Guzman’s contention that the IJ had

a duty to develop a new particular social group fails. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process claim).

      Substantial evidence supports the agency’s determination that Roblero-



                                           2                                     17-71078
Guzman is ineligible for relief because he failed to establish that he made any open

and concrete steps to oppose gangs or cartels, or had a political opinion imputed to

him. Cf. Pirir-Boc v. Holder, 750 F.3d 1077, 1084-85 (9th Cir. 2014); see also

Sanjaa v. Sessions, 863 F.3d 1161, 1164 (9th Cir. 2017) (applicant must establish

persecution “on account of” one of the “statutorily protected grounds”); Barrios v.

Holder, 581 F.3d 849, 856 (9th Cir. 2009) (rejecting political opinion claim where

petitioner did not present sufficient evidence of political or ideological opposition

to the gang’s ideals or that the gang imputed a particular political belief to the

petitioner).

       Substantial evidence also supports the agency’s determination that Roblero-

Guzman otherwise failed to establish the harm he fears in Mexico would be on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

       We reject as unsupported by the record Roblero-Guzman’s contentions that

the BIA failed to address his evidence and arguments.

       Thus, Roblero-Guzman’s asylum and withholding of removal claims fail.

       In light of this disposition, we do not reach Roblero-Guzman’s contentions

as to whether his asylum application was untimely. Simeonov v. Ashcroft, 371

F.3d 532, 538 (9th Cir. 2004) (as a general rule courts and agencies are not



                                           3                                     17-71078
required to make findings on issues the decision of which is unnecessary to the

results they reach).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Roblero-Guzman failed to show it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                         4                                  17-71078